Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 22-26, 28-31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (JP 08097089 A).
Regarding claim 18, Ando et al. disclose in fig. 1-2, a capacitor (title) comprising:
a winding element (1, abstract); and
a terminal (left – 3, 8) comprising a first part (3) of a first material [0016] and a second part (8) of a second material [0005], the second material (Cu – [0005]) being different than the first material (Al – [0016]),
wherein the first part (3) is electrically contacted to the winding element (1), and

Regarding claim 19, Ando et al. disclose the first part (3) comprises an opening (31), and wherein the second part (8) is arranged in the opening (31) of the first part (3).
Regarding claim 20, Ando et al. disclose the second part (8) is screwed into the opening (31) of the first part (3).
Regarding claim 22, Ando et al. disclose the winding element (1) does not abut the second part (8).
Regarding claim 23, Ando et al. disclose the second part (8) comprises an inner thread (screw) configured to be contacted to a busbar (7).
Regarding claim 24, Ando et al. disclose the second material (8, copper – [0005]) has a higher Young’s modulus than the first material (3 – Al – [0016])
Regarding claim 25, Ando et al. disclose the first material (3) comprises aluminum [0016].
Regarding claim 26, Ando et al. disclose the second material (8) comprises copper or a copper-based alloy [0005].
Regarding claim 28, Ando et al. disclose the second part (8) is movable relative to the first part (3) so that a height of the terminal is adjustable (screw).
Regarding claim 29, Ando et al. disclose a second terminal (right 3, 8) comprising a first part (3) of the first material and a second part (8) of the second material, wherein each of the terminals (left and right 3 & 8) comprises a top face (top) which faces away from the winding element (1), and wherein the top faces of the terminals are co-planar (fig. 2).

Regarding claim 30, Ando et al. disclose a cover disc (4), wherein each of the terminals (3, 3) is arranged in an opening of the cover disc (4).
Regarding claim 31, Ando et al. disclose the cover disc (4) forms a part of a housing of the capacitor.
Regarding claim 33, Ando et al. disclose an assembly (fig. 2) comprising the capacitor according to claim 18; and a busbar (7), wherein the busbar (7) is mechanically fixed and electrically contacted to the second part (8) of the terminal.
Regarding claim 34, Ando et al. disclose method for manufacturing a capacitor, the method comprising:
electrically contacting and mechanically connecting a winding element (1) to a first part of a terminal (2), wherein the first part comprises a first material (Al – [0016]),
impregnating the winding element and the first part of the terminal [0004]; and
electrically contacting and mechanically connecting a second part (8) of the terminal to the first part of the terminal (3), wherein the second part (8) comprises a second material different from the first material (Cu – [0005]).
Regarding claim 35, Ando et al. disclose the capacitor comprises more than one terminal (left and right – 3, 8), each terminal comprising a first part (3) and a second part (8) fixed to the first part (3),
wherein each of the second parts (8) comprises a top face (top) which faces away from the winding element (1), and
wherein the method further comprises adjusting a position of each of the second parts with respect to the first part (3) such that the top faces (top)) of the second parts are co-planar (see fig. 2).

Claim(s) 18 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 2012/0267161).
Regarding claim 18, Yano et al. disclose in fig. 1, a capacitor [0020] comprising:
a winding element (16 - [0023]); and
a terminal (12, 13) comprising a first part (12) of a first material (Al - [0028]) and a second part (13) of a second material (Cu – [0031], the second material (Cu – [0031]) being different than the first material (Al – [0028]),
wherein the first part (12) is electrically contacted to the winding element (16), and
wherein the second part (13) is an external contact of the capacitor.
 Regarding claim 27, Yano et al. disclose the second part (13) is covered by a coating [0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 08097089 A).
Regarding claim 21, Ando et al. disclose the second part comprises a screw (8).
Ando et al. disclose the claimed invention except for the second part comprises a self- tapping thread and is mechanically connected to the first part by the self-tapping thread.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a self-tapping thread that is mechanically attached to the first part of the terminal, since self-tapping screws create a snug fit between parts without the need to predrill.
Regarding claim 32, Ando et al. disclose the claimed invention except for the claimed invention except for the second part forms a sleeve and comprises an inner thread and an outer thread.
A threaded insert is well-known mechanical attachment, wherein the threaded inserts comprises a sleeve and have an inner thread and outer thread. 
It would have been obvious to a person in the mechanical attachment art to form the capacitor of Ando et al. so that the second part forms a sleeve and comprises an inner thread and an outer thread, since threaded inserts are the strongest and least time-consuming faster used in any manufacturing setting, especially because they were designed for automation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0371783
US 2015/0187508


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848